DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending in the instant application.

Priority
This application, filed February 27, 2018, claims priority to U.S. Provisional Application No. 62/639,683 filed March 7, 2018.

Information Disclosure Statements
	Applicants’ Information Disclosure Statements, filed on 03/26/2019, 05/31/2019, and 02/07/2022, have been considered.  Please refer to Applicant’s copies of the PTO-1449 submitted herewith.

Response to Restriction Requirement
Applicant’s election without traverse of Group II (i.e. claims 12-20) in the reply filed by Applicant’s representative Ms. Barbara A. Schweitzer on 01/31/2022 is acknowledged. 


Status of the Claims
	Claims 1-11 are withdrawn from further consideration by Applicant as being drawn to non-elected inventions in response to the restriction requirement.  Claims 12-20 are under examination on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):




The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Specifically, claim 12 contain the phrase “comprising from about 0.50 wt.% to about 8.00 wt.% of a clumping agent, from about 0.5 wt.% to about 8.0 wt.% of mineral oil that adheres the clumping agent to the granules, and from about 0.01 wt.% to about 1.5 wt.% of a surfactant”.
However, the phrase does not define the weight percentages relatives to.  Claim 17 also fails to define the weight percentage of the fragrance oil relatives to.  Therefore, claims 12 and 17 are indefinite.   Claims 13-20 depending on claim 12 are rejected, accordingly.    

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over US2013/0269623 (“the `623 publication”) to Frederick Lawson.   

Applicant’s claim 1 is drawn to a non-clay based clumping pet litter comprising granules of compacted natural material enrobed by a coating comprising from about 0.50 wt.% to about 8.00 wt.% of a clumping agent, from about 0.5 wt.% to about 8.0 wt.% of mineral oil that adheres the clumping agent to the granules, and from about 0.01 wt.% to about 1.5 wt.% of a surfactant.

Determination of the scope and content of the prior art (MPEP §2141.01)
The `623 publication discloses a particulate animal litter comprising one or more wood substrates, one or more gum-based clumping agents and one or more adhering agents [0016], wherein the wood substrates are in the form of wood fibers, wood shavings, wood chips or combinations thereof [0017]; the clumping agent is a type of water-soluble galactomannan gum, such as a guar gum or a locust bean gum, or an ether derivative thereof that forms a gel upon contact with liquids [0018] in an amount of about 1 to about 10 wt. %, preferably about 3 to about 7 wt. % and more preferably about 4 to about 6 wt. % of the animal litter [0021]; and at least one clumping agent is distributed over the surface of the wood substrate by one or more adhering agents which are vegetable oil, soybean oil and mineral oil, or aqueous solutions such as diethylene glycol, triethylene glycol and propylene glycol, which hold the clumping agent to the wood substrate, and concurrently provides dust abatement as well [0022].  The `623 publication further discloses that adhering agents such as the mineral oil are present in the amount of about 0.1 to about 2.0 wt. %, and preferably about 0.2% to about 1.0 wt. % of the animal litter [0025].   The `623 publication discloses that when an adhering agent is used in the litter, a moderately lipophilic and non-ionic emulsifier can be added to the adhering agent to facilitate the dispersion of the clumping agent throughout the oleaginous vehicle and promotes subsequent clumping of the litter, wherein the emulsifiers (e.g. surfactants) include polysorbates such as polyoxyethylene sorbitan monooleate, polyoxyethylene sorbitan trioleate, polyoxyethylene sorbitan monostearate, and the like [0028].   The `623 publication also discloses the litter may also include other additives such as oil or extracts of fragrances, and   the additive of surfactants optionally the fragrance oil at about 0 to about 20 wt. % of the litter mixture [0031].   Furthermore, the `623 publication discloses a specific example of the animal litter comprising 95 wt% wood pellets, 4.5 wt% guar gum (clumping agent), 0.5 wt % mineral oil [0035].    

Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
The difference between instant claim 12 and the `623 publication is that the example of the prior art does not teach an animal litter comprises a surfactant.   

Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)

However, claim 12 would have been obvious over the `623 publication because the same prior art does teach that when an adhering agent is used in the litter, a moderately lipophilic and non-ionic emulsifier can be added to the adhering agent to facilitate the dispersion of the clumping agent throughout the oleaginous vehicle and promotes subsequent clumping of the litter, wherein the emulsifiers (e.g. surfactants) include polysorbates such as polyoxyethylene sorbitan monooleate, polyoxyethylene sorbitan trioleate, polyoxyethylene sorbitan monostearate, and the like [0028].  One ordinary skilled in the art would have been motivated to include a surfactant in the animal litter because the `623 publication teaches a moderately lipophilic and non-ionic emulsifier (e.g. polysorbates) can be added to the adhering agent to facilitate the dispersion of the clumping agent throughout the oleaginous vehicle and promotes subsequent clumping of the litter.  

In terms of claims 13-14, the `623 publication teaches the granules of compacted natural materials are wood substrates which are in the form of wood fibers, wood shavings, wood chips or combinations thereof [0017].  

In terms of claim 15, the `623 publication teaches the granules of compacted natural materials are wood substrates which are in the form of wood fibers, wood shavings, wood chips or combinations thereof.  The wood substrates are natural components.  

In terms of claims 16-17, the `623 publication teaches the litter may also include other additives such as oil or extracts of fragrances, and the additive of surfactants optionally the fragrance oil at about 0 to about 20 wt. % of the litter mixture [0031].



In terms of claim 19, the `623 publication teaches that when an adhering agent is used in the litter, a moderately lipophilic and non-ionic emulsifier can be added to the adhering agent to facilitate the dispersion of the clumping agent throughout the oleaginous vehicle and promotes subsequent clumping of the litter, wherein the emulsifiers (e.g. surfactants) include polysorbates such as polyoxyethylene sorbitan monooleate, polyoxyethylene sorbitan trioleate, polyoxyethylene sorbitan monostearate, and the like [0028].
In terms of claim 20, the example of the `623 publication does not include any clay.  In addition, the `623 publication states the invention relates to clumpable animal litters that are based on wood materials, not clay materials.  Therefore, the `623 publication teaches and/or suggests not include any clay. 

Conclusions
Claims 12-20 are rejected.
Claims 1-11 are withdrawn.

	
	Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731